ORDER

PER CURIAM:
AND NOW, this 14th day of March, 2001, the Petition for Allowance of Appeal is GRANTED to consider the following question:
Whether the Commonwealth Court erred in overruling its decision in J.H. v. Department of Public Welfare, 73 Pa.Commw. 369, 457 A.2d 1346 (1983), and holding that, to be considered child abuse under the Child Protective Services Law, 23 Pa.C.S. § 6301 et seq., the specific injury suffered must not only be foreseeable, but must also occur with design or intent?